United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-1996
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                   Dempsey Word

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                          Submitted: November 12, 2012
                           Filed: November 26, 2012
                                  [Unpublished]
                                 ____________

Before RILEY, Chief Judge, WOLLMAN and MELLOY, Circuit Judges.
                              ____________

PER CURIAM.

      Dempsey Word appeals the district court’s1 determination that he is a career
offender under United States Sentencing Guidelines (Guidelines) § 4B1.1. We affirm.




      1
       The Honorable James M. Moody, United States District Judge for the
Eastern District of Arkansas.
      On January 19, 2012, Word pleaded guilty to one count of conspiracy to
possess with the intent to distribute cocaine, cocaine base, and marijuana in violation
of 21 U.S.C. §§ 841(a)(1) and 846. The presentence report recommended that Word
be sentenced as a career offender under Guidelines § 4B1.1 based on Word’s prior
convictions for burglary and possession of a controlled substance with intent to
deliver. Word objected to this recommendation, arguing that his prior conviction for
burglary should not be considered a “crime of violence” under § 4B1.1 because the
burglary was of a commercial building. The district court overruled Word’s objection,
relying on our decision in United States v. Bell, 445 F.3d 1086 (8th Cir. 2006),
determined that Word qualified as a career offender under § 4B1.1, and sentenced him
to 200 months’ imprisonment.

       We review the district court’s application of the Guidelines de novo. United
States v. Woodard, 694 F.3d 950, 953 (8th Cir. 2012). Word acknowledges that under
prevailing circuit precedent a burglary of any type qualifies as a “crime of violence”
for purposes of § 4B1.1. See Bell, 445 F.3d at 1090. Nevertheless, he asks that Bell
be reconsidered in light of the First Circuit’s en banc decision in United States v.
Giggey, 551 F.3d 27 (1st Cir. 2008) (holding that non-residential burglaries are not
to be considered per se “crimes of violence”) (abrogating United States v. Fiore, 983
F.2d 1 (1st Cir. 1992)). “It is a cardinal rule in our circuit that one panel is bound by
the decision of a prior panel.” Owsley v. Luebbers, 281 F.3d 687, 690 (8th Cir. 2002).
Accordingly, we are bound by our court’s ruling in Bell, and thus we hold that the
district court did not err in concluding that Word’s burglary conviction was a “crime
of violence” for purposes of the career offender determination under § 4B1.1.

      The sentence is affirmed.
                     ______________________________




                                          -2-